By JUDGE DONALD H. KENT
Plaintiff seeks damages from the defendant for the wrongful termination of his electrical service. The defendant questions the jurisdiction of this court relying upon Article IX, § 4, of the Virginia Constitution.
The Court, having considered the pleadings and argument of counsel, finds that the relief sought by the plaintiff does not involve the review, reversal, correction or annulment of any State Corporation Commission action. The defendant’s plea to the jurisdiction and motion to stay the proceedings is denied.